                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

AML IP, LLC,                                 )
     Plaintiff,                              )
                                             )       Civil Action No. 6:21-cv-00524
v.                                           )
                                             )
E.C. BARTON & COMPANY d/b/a                  )       JURY TRIAL DEMANDED
HOME OUTLET                                  )
Defendant.                                   )


          PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


          AML IP, LLC (“AML”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 6,876,979 (“the ‘979 patent”)

(referred to as the “Patent-in-Suit”) by E.C. Barton & Company d/b/a Home Outlet (“Home

Outlet”).

     I.      THE PARTIES

     1.   Plaintiff AML is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, Home Outlet is a corporation existing under the laws of the

State of Delaware, with a principal place of business located at 5200 Franklin Ave, Waco, TX

76710. On information and belief, Home Outlet sells and offers to sell products and services

throughout Texas, including in this judicial district, and introduces products and services that

perform infringing methods or processes into the stream of commerce knowing that they would be

sold in Texas and this judicial district. Home Outlet may be served through their registered agent

CT Corporation System, 1999 Bryan St. Ste. 900, Dallas, TX 75201 or anywhere thay may be

found.
                                                 1
    II.     JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ‘979 Patent

    6. On April 5, 2005, U.S. Patent No. 6,876,979 (“the ‘979 patent”, attached as Exhibit A)

entitled “Electronic Commerce Bridge System” was duly and legally issued by the U.S. Patent and

Trademark Office. AML IP, LLC owns the ‘979 patent by assignment.

    7. The ‘979 patent relates to a novel and improved methods and apparatuses for conducting

electronic commerce.


                                                    2
    8. Home Outlet maintains, operates, and administers payment products and services that

facilitate purchases from a vendor using a bridge computer that infringes one or more claims of

the ‘979 patent, including one or more of claims 1-13, literally or under the doctrine of equivalents.

Defendant put the inventions claimed by the ‘979 Patent into service (i.e., used them); but for

Defendant’s actions, the claimed-inventions embodiments involving Defendant’s products and

services would never have been put into service. Defendant’s acts complained of herein caused

those claimed-invention embodiments as a whole to perform, and Defendant’s procurement of

monetary and commercial benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:




                                                  3
4
5
6
These allegations of infringement are preliminary and are therefore subject to change.

   10. Home Outlet has and continues to induce infringement. Home Outlet has actively

         encouraged or instructed others (e.g., its customers and/or the customers of its related

         companies), and continues to do so, on how to use its products and services (e.g., payment

         products and services that facilitate purchases from a vendor using a bridge computer) such

         as to cause infringement of one or more of claims 1–13 of the ‘979 patent, literally or under

         the doctrine of equivalents. Moreover, Home Outlet has known or should have known of

         the ‘979 patent and the technology underlying it from at least the date of issuance of the

         patent.

   11. Home Outlet has and continues to contributorily infringe. Home Outlet has actively

encouraged or instructed others (e.g., its customers and/or the customers of its related companies),

and continues to do so, on how to use its products and services (e.g., payment products and services

that facilitate purchases from a vendor using a bridge computer) and related services such as to

cause infringement of one or more of claims 1–13 of the ‘979 patent, literally or under the doctrine

of equivalents. Moreover, Home Outlet has known or should have known of the ‘979 patent and

the technology underlying it from at least the date of issuance of the patent.

   12. Home Outlet has caused and will continue to cause AML damage by direct and indirect

         infringement of (including inducing infringement of) the claims of the ‘979 patent.



   IV.      JURY DEMAND

         AML hereby requests a trial by jury on issues so triable by right.


                                                   7
   V.      PRAYER FOR RELIEF

WHEREFORE, AML prays for relief as follows:

 a.     enter judgment that Defendant has infringed the claims of the ‘979 patent;

 b.     award AML damages in an amount sufficient to compensate it for Defendant’s

        infringement of the ‘979 patent in an amount no less than a reasonable royalty or lost

        profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

        § 284;

 c.     award AML an accounting for acts of infringement not presented at trial and an award by

        the Court of additional damage for any such acts of infringement;

 d.     declare this case to be “exceptional” under 35 U.S.C. § 285 and award AML its attorneys’

        fees, expenses, and costs incurred in this action;

 e.     declare Defendant’s infringement to be willful and treble the damages, including attorneys’

        fees, expenses, and costs incurred in this action and an increase in the damage award

        pursuant to 35 U.S.C. § 284;

  f.    a decree addressing future infringement that either (i) awards a permanent injunction

        enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

        subsidiaries, and those in association with Defendant from infringing the claims of the

        Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

        an amount consistent with the fact that for future infringement the Defendant will be an

        adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

        future infringement will be willful as a matter of law; and

 g.     award AML such other and further relief as this Court deems just and proper.

                                               Respectfully submitted,


                                                  8
Ramey & Schwaller, LLP




William P. Ramey, III
Texas State Bar No. 24027643
5020 Montrose Blvd., Suite 800
Houston, Texas 77006
(713) 426-3923 (telephone)
(832) 900-4941 (fax)
wramey@rameyfirm.com

Attorneys for AML IP, LLC




  9
